PER CURIAM.
This appeal presents a single issue, namely, whether the District Court erred in affirming the order of the referee in bankruptcy directing the trustee to take possession of certain premises located in Sheboygan, Wis., scheduled by the bankrupt as belonging' to himself, and upon which he claimed exemption by virtue of the Wisconsin Statutes, section 272.20, relating to homestead. The record indicates that there was substantial evidence introduced tending to show that appellant had never adopted the premises in question as his homestead, having resided in Madison, Wis., where he was in business for over a year prior to the purchase of the property, and having lived in the home of his parents in a different town after he bought it. Such evidence would very well warrant the order of the referee denying the claim of homestead, and this court has no power to question the interpretation of the evidence upon which the finding was based. We are warranted in inferring that appellant has reached the same conclusion from the fact that he failed to appear at the argument of the cause.
Order affirmed.